 

Exhibit 10.4
 

INTELLECTUAL PROPERTY LICENSE AGREEMENT
 
This Intellectual Property License Agreement (“Agreement”) is entered into as of
December 14, 2017 (the “Effective Date”), by and between QuantRX Biomedical
Corporation, a Nevada Corporation (“Licensee”), and Preprogen LLC, a Delaware
corporation (“Licensor”).
 
RECITALS:
 
WHEREAS, Licensor and Licensee are parties to that certain Asset Purchase
Agreement dated December 14, 2017 (the “APA”), pursuant to which Licensor
purchased certain assets of Licensee including the intellectual property
identified on Exhibit A hereto (“Licensed IP”);
 
WHEREAS, Licensee desires to receive a license-back of the Licensed IP, to
develop, manufacture, use and sell products covered by the Licensed IP to its
customers within the Field (as defined herein).
 
NOW, THEREFORE, in consideration of the terms and provisions of this Agreement
and the APA, and for other good and valuable consideration, the receipt of which
is acknowledged by the execution and delivery hereof, Licensor and Licensee
hereby agree as follows:
 
 
A.
Definitions.
 
1.  “Field” means the feminine hygiene markets and hemorrhoid treatment markets.
 
2. “Licensed IP” shall have the meaning set forth in the Recitals.
 
3. “Products” means over-the-counter miniform products for sale in the Field.
 
B.
License Grant. Subject to the terms and conditions set forth in this Agreement,
Licensor hereby grants to Licensee, an exclusive, worldwide right and license to
the Licensed IP to develop, manufacture, market, make, have made, use, sell,
offer for sale, export and import Products for the Field. Except for the license
granted herein, no other rights or licenses to the Licensed IP are granted
hereunder, and all such rights and licenses are expressly reserved to the
Licensor.
 
C.
Improvements. Licensee acknowledges and agrees that any modification, change,
development, enhancement, derivative or improvement (collectively,
“Improvements”) made by, or on behalf of, Licensee to the Licensed IP shall be
owned by Licensee only to the extent such Improvements are useful solely for
Products within the Field. To the extent that Licensee obtains any rights to
Improvements to the Licensed IP that may have (i) application outside of the
Field or (ii) application both within and outside the Field (collectively
clauses (i) and (ii) above, “Multi-application Improvements”), Licensee shall so
notify Licensor in writing, and Licensee hereby assigns all right, title and
interest in and to such Multi-application Improvements to Licensor. All such
Multi-application Improvements that are useful to Products in the Field also are
and shall be deemed Licensed IP hereunder, and are licensed to Licensee subject
to the terms of this Agreement. Licensee agrees to provide prompt notification
to Licensor of any Multi-application Improvements.
 
D.
Enforcement. Licensee shall cooperate fully and promptly with Licensor in the
protection of Licensor’s rights in the Licensed IP, in such manner and to such
extent as Licensor may reasonably request, and at Licensor’s expense, subject to
any rights Licensor or its affiliates have under the APA.
 
 
 
 
-1-

 
1. Each party shall promptly notify the other party in writing of any actual or
potential infringement, misappropriation or any other unauthorized use of or
violation of the Licensed IP of which it becomes aware (each an “Infringement”).
Licensor may take such action as it, in its sole discretion, deems necessary or
advisable to stop any Infringement.
 
2. In the event the Infringement solely pertains to Licensee’s Products covered
by the Licensed IP, Licensee may request in writing that Licensor institute an
action to stop an Infringement affecting such Products. If Licensor receives
such a written request and does not institute such action within ninety (90)
days, Licensee may institute such action as it deems necessary or advisable to
stop such Infringement, in which Licensor shall be entitled to join; provided
that Licensee shall not compromise or settle any such claim or action regarding
the Licensed IP in any manner without the written consent of Licensor.
 
3. The party not taking the lead in any action shall cooperate fully with the
other party at the other party’s reasonable request and expense, including
Licensor joining a suit instituted by Licensee in accordance with this Section
to the extent necessary for Licensee to have standing. Any monetary recovery or
sums obtained in settlement of any action to stop an Infringement shall be
allocated between Licensor and Licensee as shall be fair and equitable, taking
into account their actual out-of-pocket costs and expenses, including reasonable
attorneys’ fees, and the damages sustained by each of them; provided that in the
event of a dispute regarding such an allocation, Licensor shall be entitled to
determine the actual allocation.
 
E.
Warranties of the Parties. Licensor warrants that it has the right and power to
enter into this Agreement. Licensee warrants that it has the right and power to
enter into this Agreement, and that there are no outstanding assignments,
grants, licenses, encumbrances, obligations or agreements, either written or
oral or implied, that prevent it from doing so.
 
F.
WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY OTHER REPRESENTATION, GUARANTEE OR WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR OTHERWISE, UNDER THIS AGREEMENT INCLUDING REPRESENTATIONS,
GUARANTEES OR WARRANTIES AS TO THE RESULTS TO BE EXPECTED FROM USE OF ANY OF THE
LICENSED IP, OR FROM MANUFACTURE OR SALE OF ANY PRODUCT HEREUNDER. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR SHALL HAVE NO RESPONSIBILITY OR
LIABILITY UNDER THIS AGREEMENT FOR THE LICENSED IP; FOR THE ABILITY OR INABILITY
OF LICENSEE TO USE THE LICENSED IP; FOR THE CLAIMS OF THIRD PARTIES RELATING TO
ANY PRODUCTS MANUFACTURED OR SOLD BY LICENSEE; OR FOR ANY FAILURE IN PRODUCTION,
DESIGN OR OPERATION OF ANY PRODUCT MANUFACTURED OR SOLD BY LICENSEE. THE
LIMITATIONS OF LIABILITY CONTAINED IN THIS AGREEMENT ARE A FUNDAMENTAL PART OF
THE BASIS OF EACH PARTY’S BARGAIN HEREUNDER, AND NEITHER PARTY WOULD ENTER INTO
THIS AGREEMENT ABSENT SUCH LIMITATIONS. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, LICENSOR SHALL HAVE NO LIABILITY UNDER THIS AGREEMENT
ARISING OUT OF OR RELATING TO ANY FACTS OR CIRCUMSTANCES WHICH CONSTITUTE A
BREACH OF ANY REPRESENTATION OR WARRANTY OF LICENSEE UNDER THE APA, OR FOR WHICH
LICENSEE WOULD OTHERWISE HAVE LIABILITY TO LICENSOR OR ANY AFFILIATE UNDER THE
APA (WITHOUT GIVING EFFECT TO ANY SURVIVAL PERIODS OR LIMITATIONS ON LIABILITY
SET FORTH THEREIN), AND NOTHING IN THIS AGREEMENT SHALL DEROGATE FROM LICENSOR’S
RIGHTS UNDER THE APA.
 
 
 
 
-2-

 
G.
Term / Termination.
 
 
1. Term. This Agreement shall commence on the Effective Date, and continue until
terminated as set forth in Section G(2).
 
2. Termination by Licensor. This Agreement may be terminated by Licensor by
written notice of termination if Licensee breaches this Agreement, and such a
breach is not cured to Licensor’s satisfaction within thirty (30) days following
receipt by Licensee of notice thereof from Licensor.
 
3. Upon the termination of this Agreement, all rights of Licensee granted
hereunder shall terminate, and Licensee shall return or destroy (and certify
such destruction in writing to Licensor if requested), at Licensor’s election,
all embodiments of the Licensed IP. Notwithstanding the foregoing, Licensee
shall have the right to continue to dispose of its inventory of Products under
the Licensed IP existing as of any termination for a period of up to six (6)
months from the date of termination of this Agreement.
 
4. All rights and remedies of the parties in respect of any breach of this
Agreement occurring prior to the effective date of its termination shall survive
the termination of this Agreement. In addition, the following provisions of this
Agreement shall explicitly survive its termination: Section F (“WARRANTY
DISCLAIMER”); Section G (“Term / Termination”); and Section H (“Miscellaneous”).
 
H.
Miscellaneous.
 
1. Notices. All notices, demands and other communications required to be given
to a party hereunder shall be in writing and shall be deemed to have been duly
given if and when personally delivered; one business day after being sent by a
nationally recognized overnight courier; when transmitted by facsimile and
actually received; or five (5) days after being mailed by registered or
certified mail (postage prepaid, return receipt requested) to such party at the
relevant street address or facsimile number set forth below (or at such other
street address or facsimile number as such party may designate from time to time
by written notice in accordance with this provision):
 
 
 
If to Licensee:
 
Preprogen LLC
4 Lemberg Court
Suite 304
Monroe NY 10950
Attn: E. Goldberger
Email:eli@egoldco.com
With a copy to (which shall not constitute notice):
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Ernest Wechsler, Esq.
Facsimile: (212) 715-8000
Confirm: (212) 715-9100

 
If to Licensor:
 
QuantRx Biomedical Corporation
171 Sherwood Lane
Raynham, MA 02767
Attention: Michael Abrams
Tel No.: (212) 980-2235
Email Address: mabrams@burnhamhill.com
 
 

 
 
 
-3-

 
2. Further Assurances. In addition to the actions specifically provided for
elsewhere in this Agreement, Licensor and Licensee agree to execute or cause to
be executed and to record or cause to be recorded such other agreements,
instruments and other documents, and to take such other action, as reasonably
necessary or desirable to fully effectuate the intents and purposes of this
Agreement.
 
3. Relationship of the Parties. This Agreement shall not be construed to place
the parties in the relationship of legal representatives, partners, joint
venturers or agents of or with each other. No party shall have any power to
obligate or bind the other party in any manner whatsoever, except as
specifically provided herein.
 
4. Third Party Beneficiaries. Except as set forth herein with respect to
affiliates of Licensor, the provisions of this Agreement are solely for the
benefit of the parties hereto and their respective successors and permitted
assigns, and are not intended to confer upon any person, except the parties
hereto and their respective successors and permitted assigns, any rights or
remedies hereunder.
 
5. Assignability. This Agreement may not be assigned by Licensee without the
prior written consent of the Licensor. Subject to Section H.4, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.
 
6. Press Releases; Public Announcements. Neither party shall issue any release
or make any other public announcement concerning this Agreement or the
transactions contemplated hereby without the prior written approval of the other
party, which approval shall not be unreasonably withheld or delayed; provided,
however, that either party shall be permitted to make any release or public
announcement that in the opinion of its counsel it is required to make by law or
the rules of any national securities exchange of which its securities are
listed; provided further that it has made efforts that are reasonable in the
circumstances to obtain the prior approval of the other party.
 
7. Waiver of Defaults. Waiver by any party hereto of any default by the other
party hereto of any provision of this Agreement shall not be construed to be a
waiver by the waiving party of any subsequent or other default, nor shall it in
any way affect the validity of this Agreement or prejudice the rights of the
other party thereafter to enforce each and every such provision. No failure or
delay by any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
 
8. Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby, as the case may be, is not
affected in any manner adverse to any party hereto or thereto. Upon such
determination, the parties hereto shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the parties hereto.
 
9. LIMITATION OF LIABILITY. IN NO EVENT SHALL LICENSOR OR LICENSEE BE LIABLE TO
THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, COLLATERAL, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS OR FAILURE TO REALIZE EXPECTED SAVINGS OR OTHER
COMMERCIAL OR ECONOMIC LOSS OF ANY KIND, ARISING OUT OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD PARTY CLAIMS.
 
 
 
-4-

 
10. Attorneys’ Fees. In any action hereunder to enforce the provisions of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees in addition to any other recovery hereunder.
 
11. Governing Law. All disputes arising out of this Agreement or the
transactions contemplated hereby shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws.
 
12. Consent to Jurisdiction. The Parties hereby irrevocably and unconditionally
consent to submit to the sole and exclusive jurisdiction and venue of the
federal and state courts of the State of Delaware for any litigation between the
Parties arising out of or relating to this Agreement; provided, that any
judgment or order obtained from such court(s) may be enforced in any other
applicable jurisdiction. Each of the parties irrevocably waives any objection to
venue in the federal and state courts located in the State of Delaware of any
action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby.
 
13. Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the Parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each of the parties hereby further waives (i) any
defense in any action for specific performance that a remedy at law would be
adequate and (ii) any requirement under any Law to post security as a
prerequisite to obtaining equitable relief.
 
14. Entire Agreement. This Agreement and the APA (together with the Warrant (as
defined in the APA), the IP Assignments (as defined in the APA), the Preprogen
Operating Agreement (as defined in the APA) and any other agreements and
documents delivered under the APA) constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all previous
agreements, negotiations, discussions, understandings, writings, commitments and
conversations between the parties with respect to such subject matter.
 
15. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY DISPUTES OR LITIGATION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.
 
16. Amendments. No provisions of this Agreement shall be deemed amended,
modified or supplemented by any party hereto, unless such amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such amendment, supplement or
modification.
 
17. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or electronic signature, and each such counterpart shall
be deemed an original instrument, and all of such counterparts together shall
constitute but one agreement. A facsimile or electronic signature is deemed an
original signature for all purposes under this Agreement.
 
 
 
 
 
[SIGNATURE PAGES FOLLOW]
 
 
-5-

 
 
IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.
 
QUANTRX BIOMEDICAL CORPORATION
 
 


 
 
 QUANTRX BIOMEDICAL CORPORATION
 
 
 
 By: /s/ Shalom Z. Hirschman
 
 Name: Shalom Z. Hirschman

 
 Title: Chief Executive Officer

 
 
 
 
 
 
 
 PREPROGEN LLC
 
  
 
  
 
  
 
 By: /s/ Mayer Goldberger
 
 Name: Mayer Goldberger
 
 Title: Founder

 
 

 

 
 
-6-

 
EXHIBIT A
 
LICENSED IP
 
 
INTERLABIAL PAD
KS REF. NO.
Country
Title
Status
Pat. No.
Issue date
App. No.
Expiration Date
Assignee of Record
Action/Comments
6122-54472-01
US
Administration of Therapeutic Or Diagnostic Agents Using Interlabial Pad
Issued
6,811,549
11/2/2004
09/788,264
10/15/2021
QuantRx BioMedical Corporation
None – Maintenance fees fully paid
6122-76455-03
CA
Folded Perineal Pad
Issued
2,679,725
7/7/2015
2,679,725
2/28/2028
Foreign patent, N/A
Annual Maintenance fees due Feb. 28
(paid for 2017)
6122-76455-04
US
Folded Perineal Pad
Issued
8,398,606
3/19/2013
12/529,053
3/11/2030
QuantRx BioMedical Corporation
2nd Maintenance fees due 9/19/20

 
 
 
FETAL STEM CELL ISOLATION
KS REF. NO.
Country
Title
Status
Pat. No.
Issue date
App. No.
Expiration Date
Assignee of Record
Action/Comments
6122-88255-03
CA
Method for Obtaining Fetal Cells and Fetal Cellular Components
Pending
N/A
N/A
2,876,692
 
QuantRx BioMedical Corporation
 
Waiting for Canadian Patent Office Action.
Annual Maintenance fees due June 24 (paid for 2017).
6122-88255-04
EPC
Method for Obtaining Fetal Cells and Fetal Cellular Components
Pending
N/A
N/A
13806393.8
 
QuantRx BioMedical Corporation
Response to EPO Office action filed Dec 2016, awaiting next action from EPO.
Annual Maintenance fees due June 24 (paid for 2017).
6122-88255-05
US
Method for Obtaining Fetal Cells and Fetal Cellular Components
Pending
N/A
N/A
14/410,508
 
QuantRx BioMedical Corporation
 
Office action response filed 2/6/17, awaiting next action from US PTO

 
 
 
-7-

 
 
TRADEMARKS
 
KS REF. NO.
Country
Mark
Class
Registration No.
Registration date
App. No.
Owner
Action needed
6122-52871-01
U.S.
PADKIT
10
2,380,818
8/29/2000
75/654,164
QUANTRX BIOMEDICAL CORPORATION
Next renewal - 8/29/2020
6122-52870-01
U.S.
PADKIT
10
2,251,770
6/8/1999
75/260,875
QUANTRX BIOMEDICAL CORPORATION
Next renewal - 6/8/2019

 
 
 
 
-8-
